72 F.3d 135
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.G. Ahmad FARUQUI, Plaintiff-Appellant,v.STATE of California;  Pacific Gas and Electric Company;Graham & James, et al., Defendants-Appellees.
No. 94-16084.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 6, 1995.*Decided Dec. 12, 1995.

1
Before GOODWIN and REINHARDT, Circuit Judges, and KING,** District Judge.

ORDER

2
The judgment of the District Court is affirmed substantially for the reasons given by the District Court in its order of dismissal pursuant to Fed.R.Civ.P. 12(b)(6).



*
 Argued and submitted as to appellant, submitted on the briefs as to appellees


**
 Honorable Samuel P. King, Senior United States District Judge for the District of Hawaii, sitting by designation